 

ID
F
-

ena:

 

UNITED STATES DISTRICT COURT lid og
SOUTHERN DISTRICT OF NEW YORK Hh

ee ea a ek Pde h PELED:

 

 

UNITED STATES OF AMERICA : INDICTMENT
7~ Vem 19.

  

ANTHONY YOUNG,
a/k/a “Royalty,”

 

Defendant.
-- - ee eee LL LL
COUNT ONE
(Sex Trafficking of Minor Victim-1)

The Grand Jury charges:

1, Between on or about May 6, 2016 and at least in or about
August 2016, in the Southern District of New York and elsewhere,
ANTHONY YOUNG, a/k/a “Royalty,” the defendant, knowingly, in and
affecting interstate and foreign commerce, recruited, enticed,
harbored, transported, provided, obtained, advertised, maintained,
patronized, and solicited by any means a person, and did benefit,
financially and by receiving anything of value, from participating
in a venture which has engaged in any such act, and having had a
reasonable opportunity to observe such person, knowing and in
reckless disregard of the fact the person had attained the age of
14 years but had not attained the age of 18 years at the time
(“Minor Victim-1"), and would be caused to engage in commercial

sex acts, to wit, YOUNG recruited, enticed, harbored, transported,

 
provided, obtained, maintained, advertised, patronized, and
solicited Minor Victim-1, a fifteen-year-old girl, who was then
caused to engage in at least one commercial sex act.

(Fitle 18, United States Code, Sections 1591 (a) (1), (bh) (2) and
2.)

COUNT TWO
(Sex Trafficking of Minor Victim-2)

The Grand Jury further charges:

2. From at least on or about May 5, 2016 to at least on or
about May 31, 2016, in the Southern District of New York and
elsewhere, ANTHONY YOUNG, a/k/a “Royalty,” the defendant,
knowingly, in and affecting interstate and foreign commerce,
recruited, enticed, harbored, transported, provided, obtained,
advertised, maintained, patronized, and solicited by any means a
person, and did benefit, financially and by receiving anything of
value, from participating in a venture which has engaged in any
such act, and having had a reasonable opportunity to observe such
person, knowing and in reckless disregard of the fact the person
had attained the age of 14 years but had not attained the age of
18 years at the time (*Minor Victim-2"), and would be caused to
engage in commercial sex acts, to wit, YOUNG recruited, enticed,
harbored, transported, provided, obtained, maintained, advertised,
patronized, and solicited Minor Victim-2, a fifteen-year-old girl,

who was then caused to engage in at least one commercial sex act.

 
(Title 18, United States Code, Sections 1591(a}(1), (b) (2)
and 2.)

FORFEITURE ALLEGATION

 

3. As a result of committing the offenses alleged in Counts
One and Two of this Indictment, ANTHONY YOUNG, a/k/a “Royalty,”
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 1594(d), any property, real
and personal, that was involved in, used, or intended to be used
to commit or to facilitate the commission of the offenses alleged
in Counts One and Two, and any property, real and personal,
constituting or derived from, any proceeds obtained, directly or
indirectly, as a result of the offenses alleged in Counts One and
Two, or any property traceable to such property, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offenses
that the defendant personally obtained.

Substitute Assets Provision

 

4, Tf any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

“with, a third person;
c. has been placed beyond the jurisdiction of the

Court;

 

 
d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p} and Title 28, United States
Code, Section 2461(c}, to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981, and 1594;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

FOREPERSON / GEOFFREY f
United St

      

es Attorney

 

 
Form No. USA-33s8s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

ANTHONY YOUNG,
a/k/a “Royalty,”

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §8§ 1591(a) (1) and (b) (2} and
2.)

GEOFFREY S. BERMAN

 

United States Attorney

Fordéperson

 

 

 
